Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	     Examiner has reviewed and considered Applicant’s modifications of 11/02/2021 and claims 3-12, 14-18, 20, 21 and 23-25 are now in condition for allowance.
3.	As Applicant pointed out on pages 11-15 of the response, art of record, Butcher, Bulush, Van Sickle or Chaiken does not teach and/or fairly suggest a process:
“to update a firmware of a persistent memory module at runtime without restarting an operating system on the platform, wherein  the OS including any of a Windows OS and a Linux OS and the logic to instruct the BIOS is to enable the OS to publish, via an Advanced Configuration Power Interface (ACPI) to the platform, a request to instruct  the persistent memory module to activate the new firmware during the soft reboot of the OS, and the new firmware to update a current firmware of the persistent memory module wherein the logic to enable the OS to instruct a Basic Input/Output System (BIOS) to provide the OS with runtime services to activate the new firmware in connection with any one or more of a sleep state and a soft reboot of the OS” and in as such a manner as recited in independent claim 8, and similarly as in independent claims 15, 20 and 24. 
Thus all pending claims 3-12, 14-18, 20, 21 and 23-25 are allowed over the art of record.
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Correspondence Information

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVRAL E BODDEN/Primary Examiner, Art Unit 2193